Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 9,035,849) in view of Shafai (US 5,896,108).
Regarding claim 1, Cohen discloses in Figures 1-4, a directional antenna system, the system comprising:
a parasitic array ((114, Fig, 2 or 302, Fig.3 or 412, Fig. 4)) having a plurality of close-packed resonator cells (see 302, Fig. 3),
wherein each cell (302) includes a shape defining an electrical resonator, wherein adjacent cells (302) of the plurality of cells are positioned sufficiently close to one another to support plasmonic transfer of energy between the cells, and wherein the plurality of close packed cells (302) are not galvanically connected to one another;
a substrate (116, Fig. 2 or 414, Fig. 4); and
a feed (1, Figs. 1, 2) configured to supply the parasitic array (114) with electromagnetic energy;
wherein the parasitic array (114) is disposed in or on the substrate (see par. 0024, lines 3-4),
wherein the substrate (116) is shaped to provide directional transfer of electromagnetic energy to and from the parasitic array, and wherein the substrate (116) is configured as a single sheet (“one or more layers of dielectric substrates”, see par. 0023, lines 1-2).
Cohen is silent on the electromagnetic energy transfer from and to the parasitic array as an endfire directional antenna. 
Shafai discloses in Figure 1, the electromagnetic energy transfer from and to the parasitic array (4-32) as an endfire directional antenna. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the substrate of Cohen with the substrate having the parasitic array as taught by Shafai to focus electromagnetic energy in one direction to optimize the radiation characteristic based on particular application or environment of use. Therefore, to employ having an endfire directional antenna as claimed invention would have been obvious to person skill in the art.
Regarding claims 2-8 as applied to claim 1, Cohen discloses in Figure 3, 
wherein one or more resonator cells (302) have a fractal shape;
wherein one or more resonator cells have a non-fractal shape (see par. 0025);
wherein the substrate comprises a transparent material;
wherein the substrate comprises a translucent material (see par. 0024); 
wherein the substrate is substantially planar (see Fig. 3);
wherein the substrate includes a curved portion, and wherein the parasitic array is operative to divert radiation around an occulting object;
wherein the substrate and parasitic array are configured to direct incident radiation in two or more separate directions.
Regarding claim 9, Cohen discloses in Figures 1-4, a directional antenna system, the system comprising: 
a parasitic array (114, Fig, 2 or 302, Fig.3 or 412, Fig. 4) having a plurality of close-packed resonator cells (112, Fig. 2), wherein each cell (112) includes a shape defining an electrical resonator, wherein adjacent cells of the plurality of cells are positioned sufficiently close to one another to support plasmonic transfer of energy between the cells, and wherein the plurality of close packed cells are not galvanically connected to one another;
a substrate (116, Fig. 2 or 414, Fig. 4);
a feed (1, Figs. 1-2) configured to supply the parasitic array with electromagnetic energy; and
wherein the parasitic array (114, Fig, 2 or 302, Fig.3 or 412, Fig. 4) is disposed in or on the substrate, wherein the substrate is shaped to provide directional transfer of electromagnetic energy to and from the parasitic array.
Cohen is silent on a reflector configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration. However, a reflector configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration is not new. One of such examples is the teaching of Shafai in Fig. 1, a reflector (3) configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration. Therefore, to employ having a reflector as claimed invention would have been obvious to persons skill in the art.
Regarding claims 10-18, Cohen discloses in Figures 1-4,
wherein one or more resonator cells have a fractal shape;
wherein one or more resonator cells have a non-fractal shape;
wherein the substrate comprises a transparent material;
wherein the substrate comprises a translucent material;
wherein the substrate is substantially planar;
wherein the substrate includes a curved portion, and wherein the parasitic array is operative to divert radiation around an occulting object;
wherein the substrate comprised two substantially parallel portions connected and configured as a closed loop; the substrate (“one or more layers of dielectric substrates”, see par. 0023, lines 1-2) comprises a single sheet;
wherein the substrate and parasitic array are configured to direct incident radiation in two or more separate directions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,128,052 in view of Cohen et al (US 2011/0063189). 
Regarding claims 1-8 of instant application, claims 1-8 of above U.S. Patent No. 11,128,052 recite all the limitations of claims 1-8 of the instant application as set forth in the table below except for the substrate configured as a single sheet. However, such difference is not patentable. The substrate being configured as a single sheet is an obvious matter designed choice. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the substrate being a single sheet to provide proper support for the parasitic array. Therefore, to employ having the substrate as claimed invention would have been obvious to persons skill in the art.
Regarding claims 9-16 and 18 of instant application, claims 1-8 of above U.S. Patent No. 11,128,052 recite all the limitations of claims 9-16 and 18 of the instant application as set forth in the table below except for a reflector configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration. However, such difference is not patentable. A reflector configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration is not new. One of such examples is the teaching of Shafai (US 5,896,108), Fig. 1, a reflector (3) configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration. Therefore, to employ having a reflector as claimed invention would have been obvious to persons skill in the art. Claim 17 of instant application is rejected for similar subject matter to claim 1 of the instant application above.
Examined claims 1-18
U.S. Patent No. 11,128,052
1. A directional antenna system, the system comprising:
a parasitic array having a plurality of close-packed resonator cells, wherein each cell includes a shape defining an electrical resonator, wherein adjacent cells of the plurality of cells are positioned sufficiently close to one another to support plasmonic transfer of energy between the cells, and wherein the plurality of close packed cells are not galvanically connected to one another;
a substrate; and
a feed configured to supply the parasitic array with electromagnetic energy;
wherein the parasitic array is disposed in or on the substrate, 


wherein the substrate is shaped to provide directional transfer of electromagnetic energy to and from the parasitic array as an endfire directional antenna, and
 wherein the substrate is configured as a single sheet.
2. The system of claim 1, wherein one or more resonator cells have a fractal shape.
3. The system of claim 1, wherein one or more resonator cells have a non-fractal shape.
4. The system of claim 1, wherein the substrate comprises a transparent material.
5. The system of claim 1, wherein the substrate comprises a translucent material.
6. The system of claim 1, wherein the substrate is substantially planar.
7. The system of claim 1, wherein the substrate includes a curved portion, and wherein the parasitic array is operative to divert radiation around an occulting object.
8. The system of claim 1, wherein the substrate and parasitic array are configured to direct incident radiation in two or more separate directions.
9. A directional antenna system, the system comprising: 
a parasitic array having a plurality of close-packed resonator cells, 
wherein each cell includes a shape defining an electrical resonator, wherein adjacent cells of the plurality of cells are positioned sufficiently close to one another to support plasmonic transfer of energy between the cells, and 
wherein the plurality of close packed cells are not galvanically connected to one another;
a substrate;
a feed configured to supply the parasitic array with electromagnetic energy; and
wherein the parasitic array is disposed in or on the substrate,


 wherein the substrate is shaped to provide directional transfer of electromagnetic energy to and from the parasitic array.
a reflector configured relative to the substrate to divert incident electromagnetic energy to a broadside configuration.
10. The system of claim 9, wherein one or more resonator cells have a fractal shape.
11. The system of claim 9, wherein one or more resonator cells have a non-fractal shape.
12. The system of claim 9, wherein the substrate comprises a transparent material.
13. The system of claim 9, wherein the substrate comprises a translucent material.
14. The system of claim 9, wherein the substrate is substantially planar.
15. The system of claim 9, wherein the substrate includes a curved portion, and wherein the parasitic array is operative to divert radiation around an occulting object.
16. The system of claim 9, wherein the substrate and parasitic array are configured to direct incident radiation in two or more separate directions.
17. The system of claim 9, wherein the substrate comprises a single sheet.
18. The system of claim 9, wherein the substrate comprised two substantially parallel portions connected and configured as a closed loop.


1. An endfire directional antenna system, the system comprising:
 
a parasitic array having a plurality of close-packed resonator cells, wherein each cell includes a shape defining an electrical resonator, wherein the plurality of cells are positioned adjacent to one another to support plasmonic transfer of energy between the cells, and wherein the plurality of close packed cells are not galvanically connected to one another; 


a substrate; 

a feed configured to supply the parasitic array with electromagnetic energy;

wherein the parasitic array is disposed in or on the substrate, 

wherein the substrate is configured as a closed loop that is substantially planar and has two substantially parallel portions, and

 wherein the substrate is shaped to provide directional transfer of electromagnetic energy to and from the parasitic array as an endfire directional antenna.






2. The system of claim 1, wherein one or more resonator cells have a fractal shape.

3. The system of claim 1, wherein one or more resonator cells have a nonfractal shape.

4. The system of claim 1, wherein the substrate comprises a transparent material.

5. The system of claim 1, wherein the substrate comprises a translucent material.




6. The system of claim 1, wherein the substrate incudes a curved portion, and wherein the parasitic array is operative to divert radiation around an occulting object.

7. The system of claim 1, wherein the substrate and parasitic array are configured to direct incident radiation in two or more separate directions.

1. An endfire directional antenna system, the system comprising:
 
a parasitic array having a plurality of close-packed resonator cells, 

wherein each cell includes a shape defining an electrical resonator, wherein the plurality of cells are positioned adjacent to one another to support plasmonic transfer of energy between the cells, and 

wherein the plurality of close packed cells are not galvanically connected to one another; 

a substrate; 

a feed configured to supply the parasitic array with electromagnetic energy;

wherein the parasitic array is disposed in or on the substrate, 

wherein the substrate is configured as a closed loop that is substantially planar and has two substantially parallel portions, and

 wherein the substrate is shaped to provide directional transfer of electromagnetic energy to and from the parasitic array as an endfire directional antenna.






2. The system of claim 1, wherein one or more resonator cells have a fractal shape.

3. The system of claim 1, wherein one or more resonator cells have a nonfractal shape.

4. The system of claim 1, wherein the substrate comprises a transparent material.

5. The system of claim 1, wherein the substrate comprises a translucent material.




6. The system of claim 1, wherein the substrate incudes a curved portion, and wherein the parasitic array is operative to divert radiation around an occulting object.

7. The system of claim 1, wherein the substrate and parasitic array are configured to direct incident radiation in two or more separate directions.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845